Order entered February 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00948-CV

                       RBC CAPITAL MARKETS, LLC, Appellant

                                             V.

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02034-D

                                         ORDER
       We GRANT appellant’s February 4, 2014 unopposed motion for an extension of time to

file its combined reply/cross-appellee’s brief. Appellant shall file its combined reply/cross-

appellee’s brief on or before MARCH 26, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE